11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

BNSF RAILWAY COMPANY,
Plaintiff,

V.

No. 3:18-cv-05926
CLARK COUNTY, WASHINGTON; MITCH
NICKOLDS, in his official capacity as Director
of Community Development of Clark County;

KEVIN A. PRIDEMORE, in his official CLARK COUNTY DEFENDANTS’
capacity as Code Enforcement Coordinator of ANSWER AND AFFIRMATIVE
Clark County; and RICHARD DAVIUAU, in DEFENSES
his official capacity as County Planner of Clark
County,

Defendants.

 

 

 

 

Unless specifically admitted herein, Defendants deny each and every allegation in
Plaintiff’ s Complaint.
I. INTRODUCTION
Defendants deny the allegations contained in Plaintiff’ s “Introduction,” as they consist of
improper argument and legal conclusions Moreover, Defendants are Without knowledge as to
the truth of the factual allegations contained in the Introduction because Plaintiff has not yet

applied for a National Scenic Area Permit that Would supply information regarding its proj ect.

v CLARK COUNTY PROSECUT|NG ATTORNEY
cLARK COUNTY DEFENDANTS CN,L D,V,S,ON

ANSWER AND AFFIRMATIVE DEFENSES - 1 of 8 1300 FRANKL|N sT., SulTE 380 ~ Po Box 5000
vANcoquR. WASH|NGToN saeee~sooo

(564) 397-2478 (OFF|CE) / (564) 397-2184 (FAX)

 

10

11

12

13

20

21

22

23

24

25

26

27

28

29

 

 

II. PARTIES

1. Defendants admit the allegations contained in Paragraph 1 of Plaintiff’ s
Complaint.
2. With regard to the allegations in Paragraph 2 of Plaintiff’ s Complaint, Defendants

admit that Clark County, Washington, is a municipal corporation formed and operating under the

laws of the State of Washington.

3. Defendants admit the allegations contained in Paragraph 3 of Plaintift`s
Complaint.

4. Defendants admit the allegations in Paragraph 4 of Plaintiff` s Complaint.

5. Defendants admit the allegations in Paragraph 5 of Plaintiff` s Complaint.

III. JURISDICTION

6. Defendants deny the jurisdictional conclusions and allegations contained in
Paragraph 6 of Plaintiff’s Complaint.

7. Defendants deny the jurisdictional conclusions and allegations contained in
Paragraph 7 of Plaintiff` s Complaint.

8. Defendants deny the jurisdictional conclusions and allegations contained in
Paragraph 8 of Plaintiff’s Complaint.

9. Defendants deny the jurisdictional conclusions and allegations contained in
Paragraph 9 of Plaintiff’ s Complaint.

IV. VENUE AND INTRADISTRICT ASSIGNMENT
10. Subj ect to, and Without Waiving any jurisdictional defenses, Defendants admit the

allegations contained in Paragraph 10 of Plaintiff’s Complaint.

, cLARK couNTY PRosEcuTING ATToRNEv
CLARK COUNTY DEFENDANTS CN|L D|VlSlON

ANSWER AND AFFIRMATIVE DEFENSES - 2 of 8 1300 FRANKL|N sT., sulTE 380 » Po Box 5000
vANcoquR, WAsHlNGToN gases-5000

(564) 397-2478 (OFF|CE) / (564) 397-2184 (FAX)

 

10

11

12

13

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

11. Subj ect to, and without waiving any jurisdictional defenses, Defendants admit the

allegations contained in Paragraph 11 of Plaintiff’ s Complaint.
V. STATUTORY AND REGULATORY BACKGROUND

A. ICCTA

12. Defendants deny the allegations contained in Paragraph 12 of Plaintiff`S
Complaint because they consist of improper argument and legal conclusions

13. Defendants deny the allegations contained in Paragraph 13 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions

14. Defendants deny the allegations contained in Paragraph 14 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions
B. The Columbia River Gorge Compact

15. Defendants deny the allegations contained in Paragraph 15 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions

16. Defendants deny the allegations contained in Paragraph 16 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions

17. Defendants deny the allegations contained in Paragraph 17 of Plaintiff`s
Complaint because they consist of improper argument and legal conclusions
C. Clark County Unified Development Code

18. Defendants admit the allegations contained in Paragraph 18 of Plaintifi`s
Complaint.

19. With regard to the allegation contained in Paragraph 19 of Plaintiff’ s Complaint,

Defendants admit that, pursuant to the Columbia Gorge National Scenic Area Act, it has enacted

, cLARK couNTY PRosEcuTlNG ATTORNEY
CLARK COUNTY DEFENDANTS CML D|V|S|ON

ANSWER AND AFFIRMATIVE DEFENSES - 3 of 8 1300 FRANKL|N sT., sulTE 380 . Po Box 5000
vANcoquR, WAsHlNGToN eaees_sooo

(564) 397-2473 (oFFlcE) / (564) 397-2184 (FAX)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

land use ordinances, codified as Clark County Code 40.420, for the National Scenic Area located
in Clark County.

20. Defendants deny the allegations contained in Paragraph 20 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions

21. Defendants admit the allegations contained in Paragraph 21 of Plaintiffs
Complaint.

VI. STATEMENT OF FACTS

22. Defendants are without information or belief sufficient to admit or deny the
allegations contained in Paragraph 22 of Plaintiff’s Complaint and, therefore, denies the same.

23. Defendants are without information or belief sufficient to admit or deny the
allegations contained in Paragraph 23 of Plaintiff` s Complaint and, therefore, denies the same.

24. Defendants are without information or belief sufficient to admit or deny the
allegations contained in Paragraph 24 of Plaintiffs Complaint and, therefore, denies the same.

25. Defendants are without information or belief sufficient to admit or deny the
allegations contained in Paragraph 25 of Plaintiff’ s Complaint and, therefore, denies the same.

26. Defendants are without information or belief sufficient to admit or deny the
allegations contained in Paragraph 26 of Plaintiff’s Complaint and, therefore, denies the same.

27. Defendants are without information or belief sufficient to admit or deny the
allegations contained in Paragraph 27 of Plaintiff’ s Complaint and, therefore, denies the same.

28. Defendants deny the allegations contained in Paragraph 28 of Plaintiff" s
Complaint because they consist of improper argument and legal conclusions

29. Defendants admit that Defendant Daviau advised BNSF that a National Scenic

Area Permit was required for BNSF’s project in the Columbia River Gorge National Scenic

, cLARK couNTY PRosEcuTlNe ATTORNEY
CLARK COUNTY DEFENDANTS C|V"_ DIV|S|ON

ANSWER AND AFFIRMATIVE DEFENSES - 4 of 8 1300 FRANKL|N sT., sulTE 380 ~ Po Box 5000
vANcoquR, wAsHlNcToN 98666-5000

(564) 397-2478 (OFF|CE) / (564) 397-2184 (FAX)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

Area. Defendants deny the remaining allegations contained in Paragraph 29 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions

30. Defendants admit that, with regard to the allegation contained in Paragraph 30 of
Plaintiffs Complaint, on or about September 20, 2018, Defendant Pridemore informed BNSF
that it was required to obtain a National Scenic Area Permit for its project in the Columbia River
Gorge National Scenic Area.

31. Defendants admit the allegations contained in Paragraph 31 of Plaintiff’s
Complaint.

32. Defendants admit the allegations contained in Paragraph 32 of Plaintiff`s
Complaint.

VII. NECESSITY FOR DECLARATORY AND INJUNCTIVE RELIEF

33. Defendants deny the allegations contained in Paragraph 33 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions

34. Defendants deny the allegations contained in Paragraph 34 of Plaintiff’ s
Complaint because they consist of improper argument and legal conclusions

35. Defendants deny the allegations contained in Paragraph 35 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions

36. Defendants deny the allegations contained in Paragraph 36 of Plaintiff’s
Complaint because they consist of improper argument and legal conclusions

VIII. CAUSE OF ACTION - ICCTA Preemption

37. Defendants incorporate their responses to the foregoing paragraphs as if fully Set

forth herein.

CLARK COUNTY DEFENDANTS’ CLARK COUNT(‘:(|\I;’|TOSECUT|NG ATTORNEY
DlvlsloN

ANSWER AND AFFIRMATIVE DEFENSES - 5 of 8 1300 FRANKL|N sT¢, sulTE 380 . Po Box 5000

VANCOUVER, WASH|NGTON 98666-5000
(564) 397-2478 (OFF|CE) / (564) 397-2184 (FAX)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

38. Defendants deny the allegations contained in Paragraph 38 of Plaintiff s
Complaint.
IX. AFFIRMATIVE DEFENSES
By way of Further Answer, Defendants allege the following Affirmative Defenses:

FIRST AFFIRMATIVE DEFENSE
(Lack of Subj ect l\/latter Jurisdiction)

39. This Court lacks subject matter jurisdiction over this case.

SECOND AFFIRMATIVE DEFENSE
(Failure to State a Claim)

40. Plaintiff has failed to state a claim upon which relief may be granted.

THIRD AFFIRMATIVE DEFENSE
(Failure to Exhaust Administrative Remedies)

41. Plaintiff has failed to exhaust its administrative remedies

FOURTH AFFIRMATIVE DEFENSE
(Estoppel)

42. Plaintiff s claims are barred by the doctrine of equitable estoppel.
FIFTH AFFIRMATIVE DEFENSE
(Waiver)
43. Plaintiff’ s claims are barred by the doctrine of waiver
SIXTH AFFIRMATIVE DEFENSE
(Primary Jurisdiction)

44. Plaintiff s claims are barred by the doctrine of primary jurisdiction

IX. RELIEF REQUESTED
WHEREFORE, County Defendants have fully answered Plaintiff’ s Complaint and,

having set forth its defenses pray for relief as follows:

, cLARK couNTY PROSEcuTlNG ATTORNEY
CLARK COUNTY DEFENDANTS CML DMS|ON

ANSWER AND AFFIRMATIVE DEFENSES - 6 of 8 1300 FRANKL|N sT., suan 380 - Po Box 5000
vANcoquR. wAsHlNGToN gases-5000

(564) 397-2478 (OFF|CE) / (564) 397-2184 (FAX)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

1. For dismissal of the Complaint with prejudice;
2. Such further relief as may be just and proper.

Dated this 5"1 day er December, 2018.

s/ Tai'lor Hallvz'k
Taylor Hallvik, WSBA #44963
Deputy Prosecuting Attorney
Clark County Prosecutor’s Office
Civil Division
PO BoX 5000
Vancouver WA 98666-5000
Tele: (564) 397-2478
Email: tavlor.hallvikr?:`-:clark.wa.gov

Attorneyfor Defendants

CERTIFICATE OF SERVICE

l hereby certify that on this 5th day of December, 2018, I electronically filed the
foregoing Clark County Defendants ’ Answer and Ajj'l`rmative Defenses with the Clerk of the
Court using the Cl\/I/ECF system, which will send notification to the following:

Attorneysfor Plaintiff

J ames M. Lynch
J. Timothy Hobbs
K & L Gates, LLP
925 Fourth Avenue #2900
Seattle WA 98104-1158
Email to: iim.ly-'nch'”@`.?klgatescom; ethan.norss-'i_'?,;'kl:f_=ates.com;
tim.hobbs"£'z`>.klgates.com; laura.white.’r?.=.klgates.com

Barry l\/l. Hartman
K & L Gates, LLP
1601 K St NW
Washington DC 20006-1600
Email to: barrv.hartmanrzi;-_klgatescom; klgateseserviee:'&j.-klgatescom

///////
CLARK COUNTY DEFENDANTS’ CLARK COUNT;|C|*:%?\E§:§;|NG ATTORNEY
ANSWER AND AFFIRMATIVE DEFENSES - 7 of 8 1300 FRANKL|N sT., sulTE 330 . Po Box 5000

vANcoquRl WASH|NGTON cases-5000
(564) 397-2475 (oFFlcE) / (564) 397-2184 (FAX)

 

10

11

12

20

21

22

23

24

25

26

27

28

29

 

 

Benjamin J. Horwich
Allison M. Day
Andre W. Brewster, III
Munger Tolles & Olson
560 Mission St, 27th Floor
San Francisco CA 94105-2907
Email to: ben.horwich_"ii`)mto.com; susan.ahmadir?l"`lmto.com
allison.davctii=_mto.com; mark.roberts-"ri»';mto.com
and\,-'.brewster-:’c`i?mto.com; sarah.williams"’ci`»'.mto.com

 

Ginger D. Anders
Munger Tolles & Olson
1155 F Street NW, Seventh Floor
Washington DC 20004
Email to: ginger.andersf€i.i:mto.com; felicia.bankheadr'ffl.mto.com

Attorneys for Intervenor, Frz'ends of the Columbia Gorge, Inc.:

Nathan Baker
Steven D. McCoy
Friends of the Columbia Gorge, Inc.
333 SW Fifth Avenue #300
Portland OR 97204
Email to: nathan@gorgefriends.org;

steve@gorgefriendsorg

Gary K. Kahn
Reeves Kahn Hennessy & Elkins
PO Box 86100
Portland OR 97286

Emailto: glgahn@rke-law.com

Attorney for Intervenor, Columbia River Gorge Commission:

Jeffrey B. Litwak
Columbia River Gorge Commission
57 NE Wauna Avenue
PO Box 730
White Salmon WA 98672
Email to: ieff.litwak._“'r"rlgorgecommission.gg

DATED this 5th day Of December, 2018.

s/ Thelma Kremer
Thelma Kremer, Legal Secretary

1 cLARK couNTY PRosEcuTlNc ATTORNEY
CLARK COUNTY DEFENDANTS C|V|L DN|S[ON

ANSWER AND AFFIRMATIVE DEFENSES - 8 of 8 1300 FRANKLlN sT.. sulTE 380 . Po Box 5000
vANcoquR, WAsHlNGToN 95660-5000

(504) 397~2478 (oFFlcE) / (564) 397-2184 (FAX)

 

